Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 1 of 13 PageID #: 38589




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CITY OF HUNTINGTON,
      Plaintiff,
v.                                                  Civil Action No. 3:17-cv-01362
AMERISOURCE BERGEN DRUG
CORPORATION, et al.,
      Defendants.
______________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,                                      Consolidated case:
v.                                                  Civil Action No. 3:17-cv-01665
AMERISOURCE BERGEN DRUG
CORPORATION, et al.,
    Defendants.


    PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
        MOTION TO EXCLUDE THE TESTIMONY OF DR. RAHUL GUPTA

       Plaintiffs the City of Huntington and Cabell County Commission (“Plaintiffs”) respectfully

submit this memorandum of law in opposition to Defendants’ Motion to Exclude the Testimony

of Dr. Rahul Gupta (ECF No. 1051).1

                                      INTRODUCTION

       Dr. Rahul Gupta served as the West Virginia Department of Health and Human Resources

Health Commissioner from 2015 to 2018, having previously served as the Executive Director of

the Kanawha-Charleston Health Department from 2009 to 2014. One of Dr. Gupta’s first acts as

Health Commissioner was to order “a historical perspective report . . . of West Virginia’s opioid




1
       References to “Mot. _” are to the pages of Defendants’ Motion to Exclude the Testimony
of Dr. Rahul Gupta. References to “Gupta Tr. _” are to the transcript of the September 11, 2020
deposition of Dr. Gupta, located at pages 4-91 of the Appendix to Defendants’ Motion.
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 2 of 13 PageID #: 38590




crisis from 2000 to 2015.” Gupta Tr. 96:6-10.2 In addition, Dr. Gupta is the author of numerous

publications that relate to opioids in West Virginia, including the Opioid Response Plan for the

State of West Virginia3 in January 2018 and Overcoming America’s Opioid Epidemic Will Need

Action Not Words, an article in the Marshall Journal of Medicine that same year.4 In 2018,

Dr. Gupta was named Public Official of the Year by Governing Magazine5 and was the subject of

The Immigrant Doctor Who’s Saving West Virginia’s Opioid Crisis in Politico Magazine.6 It is

little wonder Defendants do not want Dr. Gupta to testify in this case.

        During the course of his employment, Dr. Gupta witnessed first-hand the opioid epidemic

and its effects in West Virginia, including in Plaintiffs’ communities. He also saw the role that

diversion and over-supply of these dangerous drugs played (and continues to play) in that crisis.

For this reason, his proposed testimony will be highly relevant to the issues in this case and helpful

to the trier of fact.

        Defendants argue that Dr. Gupta should be excluded from testifying because he did not

provide an expert report, which, according to Defendants, was required because he serves as


2
      It was Plaintiffs’ Counsel, not Mr. Colantonio, who entered this report into evidence during
Dr. Gupta’s deposition. See Gupta Tr. 182:7-16. Dr. Gupta testified during his deposition that he
would be prepared to testify at trial as to that report. See id. at 185:6-10.
3
       Rahul Gupta, MD, MPH, MBA, FACP, Opioid Response Plan for the State of West
Virginia (Jan. 2018), https://dhhr.wv.gov/bph/Documents/ODCP%20Response%20Plan%
20Recs/Opioid%20Response%20Plan%20for%20the%20State%20of%20West%20Virginia%20
January%202018.pdf.
4
      Rahul Gupta, Overcoming America’s Opioid Epidemic Will Need Action Not Words,
4 Marshall J. Med., no. 1, art. 2, 2018, https://mds.marshall.edu/cgi/viewcontent.cgi?article=1171
&context=mjm.
5
      Mattie Quinn, Public Officials of the Year, Rahul Gupta, 2018 Honoree, Governing
Magazine, https://www.governing.com/poy/gov-rahul-gupta.html.
6
        Brianna Ehley, The Immigrant Doctor Who’s Solving West Virginia’s Opioids Crisis,
Politico Magazine (May 2, 2018), https://www.politico.com/magazine/story/2018/05/02/west-
virginia-opioids-immigrant-doctor-solution-218118.


                                                  2
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 3 of 13 PageID #: 38591




retained expert in another case, brought in another court, by different plaintiffs. This argument

fails for the simple reason that an individual may testify as an expert in one case and a fact expert

in another, regardless of whether or not there may be some overlap in counsel between the two

actions. Defendants also take issue with the fact that Dr. Gupta was questioned, in part, by his

personal counsel during his deposition, but it was Defendants, themselves, who invited those

questions and they were specifically approved by Plaintiffs’ counsel. The nature of one of the

examining attorneys at Dr. Gupta’s deposition – as Dr. Gupta’s attorney or as lead counsel for

Plaintiffs – is, at best, a red herring.

        Put simply, Defendants’ Motion is nothing more than an attempt to prevent the Court from

hearing a first-hand account from someone on the front lines of the opioid epidemic in West

Virginia. Defendants’ Motion should be denied in its entirety.

                                     FACTUAL BACKGROUND

        On October 25, 2019, Defendants served interrogatories on Plaintiffs asking them to,

among other things, identify persons who were likely to have discoverable information and may

be called at trial. On April 30, 2020, Plaintiffs listed Dr. Gupta among those persons with

knowledge. On April 17, 2020, May 19, 2020, June 22, 2020, and August 31, 2020, Defendants

served subpoenas and notices of deposition and document requests on Dr. Gupta. See ECF

Nos. 340, 450-1, 610-1, 901.7         On June 3, 2020, Plaintiffs filed their Notice of Plaintiffs’

Preliminary Witness List, which included Dr. Gupta. See ECF No. 503. On July 10, 2020,

Plaintiffs cross-noticed Dr. Gupta’s deposition, having previously informed Defendants that they

intended to take Dr. Gupta’s deposition. See ECF No. 706. On August 3, 2020, Plaintiffs

disclosed Dr. Gupta as a potential non-retained expert for whom no expert report was required


7
        In response to Defendants’ document requests, Dr. Gupta produced 67 documents.


                                                   3
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 4 of 13 PageID #: 38592




under Rule 26(a)(2)(C) of the Federal Rules of Civil Procedure. See ECF No. 825 at 6-7. In that

disclosure, Plaintiffs stated Dr. Gupta was expected to testify as to his “background[], training,

and professional observations and experiences,” and that his opinion testimony may include,

among other things, “the subject matter discussed in [his] deposition; the impact and harms that

the opioid epidemic has had on health and safety in Plaintiffs’ community; the extent and

effectiveness of the community’s opioid response, past and future; matters relating to causation;

and addiction, morbidity, and mortality within the community.” Id. at 4. Defendants made no

objection to the disclosure provided for Dr. Gupta.

       On September 11, 2020, Defendants took Dr. Gupta’s deposition, coordinating the

deposition proceedings through Mr. Colantonio.8 At his deposition, Dr. Gupta was personally

represented by Mr. Colantonio, who has appeared in this litigation for Cabell County and who has

retained Dr. Gupta as an expert witness in other litigation. Defendants examined Dr. Gupta at the

deposition and then passed the witness to Plaintiffs’ counsel for examination. With the agreement

of Plaintiffs’ lead counsel for Cabell County and the City of Huntington, Mr. Colantonio

conducted some of the examination on behalf of the Plaintiffs. On October 2, 2020, Defendants

moved to exclude Dr. Gupta’s testimony, arguing (a) that Mr. Colantonio’s examination at the




8
       Defendants served their June 22, 2020 and August 31, 2020 subpoenas on Dr. Gupta
through Mr. Colantonio, with whom they continued to communicated directly about the
deposition.



                                                4
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 5 of 13 PageID #: 38593




deposition was improper; and (b) that Dr. Gupta ought to have provided an expert report. Neither

argument has merit.9

                                           ARGUMENT

          A.     There Is No Basis to Exclude the Direct Examination Testimony of
                 Dr. Gupta

          Defendants first argue that Dr. Gupta’s direct examination testimony should be excluded

because it was conducted by Mr. Colantonio, who appeared as personal counsel for Dr. Gupta.

See Mot. 8 (arguing Mr. Colantonio’s direct examination of Dr. Gupta was “impermissible”

because “[o]nly parties can examine the witness; counsel for a third-party witness has no such

right”). As a preliminary matter, Defendants had known of Mr. Colantonio’s role for weeks before

the deposition, having communicated with him about the logistics of the deposition and knowing

he had attended other depositions on behalf of Plaintiffs. Not once did Defendants complain or

object.

          During Dr. Gupta’s deposition, Defendants took the unusual step of breaking for lunch and

allowing Plaintiffs’ counsel to conduct a direct examination. See Gupta Tr. 114:14-18 (“Okay,

Doctor, I think we’re almost at noon now. Why don’t we go ahead and take that lunch break for

about, say, until 12:30 and then we can come back and opposing counsel can take their -- do their

questioning?”); see also id. at 115:6-10 (“And I’ll just explain -- we are going to pass the witness

to counsel for Cabell County and City of Huntington for an opportunity for them to ask their




9
        Defendants’ Motion contains three point headings, but Point C simply reiterates Point B in
urging the Court to preclude Dr. Gupta’s testimony because he has not provided an expert report.
Curiously, Defendants obliquely suggest, but then reject, a possible alternative relief: that
Dr. Gupta provide an expert report now as a condition of the Court’s permitting him to testify. But
because Defendants do not request this relief and, in fact, declare it to be inappropriate, and
because no expert report is required here given Dr. Gupta’s extensive deposition testimony,
Plaintiffs will not further address Defendants’ non-request for alternative relief.


                                                  5
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 6 of 13 PageID #: 38594




questions, and then they will pass the witness back.”). Mr. Colantonio then proceeded to conduct

the direct examination, confirming that doing so was acceptable to Defendants. See id. at 115:12-

15 (“This is Mark Colantonio, and I’m counsel for Doctor Gupta. I was actually going to ask

Doctor Gupta questions now if that’s okay with everybody.”). Counsel for Defendants responded

in the affirmative. See id. at 115:16-17 (“Sure. I’m sorry. I -- that’s fine.”). By agreeing to allow

Mr. Colantonio to conduct a direct examination, Defendants waived their subsequent objections.10

       Regardless of whether Defendants waived their objections to Mr. Colantonio’s

questioning, neither the Federal Rules of Civil Procedure nor this Court’s Local Rules prohibit

multiple attorneys from asking questions during a deposition. Moreover, regardless of any

purported “concerns” about Mr. Colantonio’s role during Dr. Gupta’s deposition, his direct

examination questioning was expressly permitted by lead counsel for Plaintiffs and expressly

adopted by Plaintiffs. See Gupta Tr. 187:3-8 (“MS. KEARSE: But Steve [Ruby, Counsel for

Cardinal Health], to the extent then that any of the testimony that Doctor Gupta has given is the

testimony on -- that applies also to the City of Huntington and Cabell County, Paul Farrell and

Anne Kearse are both here in that capacity, as well as Mark Colantonio”); id. at 187:15-18

(“Dr. Gupta’s testimony today’s [sic] is also applicable to the City of Huntington and Cabell

County, which is what this case is being taken for.”). Unsurprisingly, Defendants fail to identify

any statute, rule, or case law that states this was improper.

       Accordingly, because Mr. Colantonio’s questions – and the direct evidence that flowed

from them – were authorized by counsel for Plaintiffs, Dr. Gupta’s testimony should not be

excluded.


10
       Counsel for Defendants objected after Mr. Colantonio started his questions; therefore,
Defendants’ representation that “Counsel for McKesson immediately objected” is demonstrably
false. Mot. 4 (emphasis added).


                                                  6
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 7 of 13 PageID #: 38595




        B.      The Court Should Not Bar Any “Expert Testimony” by Dr. Gupta

        Defendants seek to bar opinion testimony from Dr. Gupta on the ground that he ought to

have provided an expert report. Not so. Rule 26 governs expert disclosures and sets forth the

criteria for the requirement of an expert report. The rule specifically provides that an expert who

has not been “retained or specially employed to provide expert testimony in the case” need not

provide an expert report. Fed. R. Civ. P. 26(a)(2)(B) (emphasis added); see also Drennen v. United

States, 375 F. App’x 299, 306 (4th Cir. 2010) (expert who was not retained or specially employed

to provide expert testimony in the case was not required to provide a report). Dr. Gupta clearly

falls outside the requirement for expert reporting as he was neither retained nor specially employed

to give testimony here and his opinions derive from his own observations and involvement in the

facts of this case.11

        First, Dr. Gupta testified that he has not been “retained or specifically employed” to

provide expert testimony in this case, see Gupta Tr. 33:11-18 (testifying that he has not been

retained in this action), which Dr. Gupta’s counsel confirmed, see Mot. 5 (“Mr. Colantonio

represented that he has not paid Dr. Gupta in this case.”).

        Defendants argue that Dr. Gupta should nonetheless have provided a report because he

“has been retained as an expert for counsel for Plaintiffs, and on the very subject matter about

which they propose to offer his testimony in this case.” Mot. 2. They contend that “[i]t defies

common sense to credit the argument that Dr. Gupta is a retained expert solely for the MLP

litigation . . . but in this case is a neutral, non-retained factual witness who just happens to have



11
         In addition to the arguments herein, Plaintiffs incorporate by reference the arguments made
in their Memorandum of Law in Opposition to Defendants’ Motion to Exclude Undisclosed Expert
Testimony from Non-Retained Expert Witnesses.



                                                 7
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 8 of 13 PageID #: 38596




coextensive opinions ‘that may be considered “expert testimony.”’”12 Id. at 9. But of course, it is

the parties, not counsel, who put forward experts; that Dr. Gupta has been retained by other parties

– even parties represented by the same counsel – to provide similar testimony does not mean that

he has been retained here. This is especially true because Rule 26 specifically limits the definition

of a reporting expert to one who has been retained or specially employed to provide expert

testimony “in the case.” Fed. R. Civ. P. 26(a)(2)(B). There is simply no argument to be made that

Dr. Gupta has been retained in this case.

        Speculative alleged bias of an expert is a matter for cross-examination, not exclusion. See

vonRosenberg v. Lawrence, 413 F. Supp. 3d 437, 450 (D.S.C. 2019) (“[I]t is well-established that

an expert’s bias is not a proper basis to bar testimony under Daubert.”); Grant Thornton, LLP. v.

Fed. Deposit Ins. Corp., 297 F. Supp. 2d 880, 883 n.3 (S.D.W. Va. 2004) (“[I]t is well-settled that

‘[a]n expert witness’s bias goes to the weight, not the admissibility of the testimony.’” (second

alteration in original)). And under Rule 26, such alleged bias provides no basis to require an expert

report. Therefore, to the extent that the gravamen of Defendants’ complaint is that Dr. Gupta’s

role as a retained expert in a different case will affect his ability to testify truthfully in this case,

they are free to cross-examine Dr. Gupta with respect to any potential bias.

        Second, not only is Dr. Gupta not retained or specially employed as an expert in this case,

but his knowledge derives from his own observations and involvement in the opioid epidemic in

West Virginia. See, e.g., Gupta Tr. 22:17-23 (testifying that his “understanding of this case” is

based on “my work as the Commissioner for the Bureau of Public Health as well as the State’s


12
       As discussed below, Dr. Gupta does not “just happen[] to have coextensive opinions that
may be considered ‘expert testimony.’” Rather, his opinions derive from his actual experience
with the opioid epidemic in West Virginia. It is not mere happenstance, then, that Dr. Gupta’s fact
and opinion testimony are intertwined or that they are similar to testimony he is providing
elsewhere.


                                                   8
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 9 of 13 PageID #: 38597




chief health officer, having worked in this area, having read the reports as well as public records

and accounts and have been deposed and involved in the workings of the Department of Health

and Human Resources of West Virginia”); id. at 136:22-137:9 (“Q. All right. So do you believe

from your background trending experience – especially in West Virginia – that you had a firsthand

seat viewing the causes and effects of this opioid problem in West Virginia? A. Unfortunately, I

did. And I had to see firsthand what was happening on a daily basis, going to the practitioner, as

somebody who lived in the community, had children going to school in the community and seeing

those consequences as part of being in the community, as well as being one that was trusted to find

solutions to this.”).

        As the court explained in In re Ethicon, Inc., Pelvic Repair System Products Liability

Litigation:

        Where an expert is also a percipient fact witness, courts distinguish between “a
        percipient witness who happens to be an expert and an expert who without prior
        knowledge of the facts giving rise to litigation is recruited to provide expert opinion
        testimony.” “The distinguishing characteristic between expert opinions that require
        a report and those that do not is whether the opinion is based on information the
        expert witness acquired through percipient observations or whether, as in the case
        of retained experts, the opinion is based on information provided by others or in a
        manner other than by being a percipient witness to the events in issue.”
2014 WL 186872, at *9 (S.D.W. Va. Jan. 15, 2014) (quoting Downey v. Bob’s Disc. Furniture

Holdings, Inc., 633 F.3d 1, 6 (1st Cir. 2011), United States v. Sierra Pac. Indus., 2011 WL

2119078, at *4 (E.D. Cal. May 26, 2011)). Detailed written reports are required only when experts

are “retained or specifically employed” for that role. See Downey, 633 F.3d at 7 (“[C]onsistent

with their plain meaning, we conclude that as long as an expert was not retained or specially

employed in connection with the litigation, and his opinion about causation is premised on personal

knowledge and observations made in the course of treatment, no report is required under the terms

of Rule 26(a)(2)(B).”); see also Tolan v. Cotton, 2015 WL 5332171, at *7 (S.D. Tex. Sept. 14,



                                                  9
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 10 of 13 PageID #: 38598




2015) (defining “specially employed” expert as one who “has no personal involvement in the facts

giving rise to a case and is instead engaged specifically . . . to provide opinions and testimony . . .

without monetary payment for those services”); Desrosiers v. MAG Indus. Automation Sys., LLC,

2010 WL 2132826, at *2 (D. Md. May 25, 2010) (“[W]hen an unretained, non-party with some

expert knowledge is appearing as a fact witness, an expert report is not required.”).

       Finally, Dr. Gupta was exposed to the opioid epidemic in West Virginia in his capacity as

the Executive Director of the Kanawha-Charleston Health Department and, later, as the

Commissioner for the West Virginia Department of Health and Human Resources. Given this, it

is easy to understand how the facts and opinions as to which he will testify all derive from that

experience. See, e.g., Gupta Tr. 35:16-19 (“My role as the State Health Commissioner and public

health officer, I have a broad bird’s eye view of the understanding of the system of distribution.”);

id. at 139:4-7 (testifying as to knowledge based on background, training, and experience); id. at

139:16-18 (testifying regarding his high degree of understanding of the opioid crisis/epidemic in

West Virginia); id. at 96:6-10 (testifying that “one of the first acts” he ordered as Health

Commissioner was the creation of “a historical perspective report . . . of West Virginia’s opioid

crisis from 2000 to 2015”).

       In sum, because he has not been retained and is not being paid, and because he gained his

knowledge, and formed his opinions, through his own direct involvement, Dr. Gupta is not

required to provide an expert report. Contrary to Defendants’ arguments, it is of no moment that

“Dr. Gupta testified in this case about the subject matter for which Plaintiffs’ counsel are paying

him as a retained expert in the MLP litigation.” Mot. 10. Rule 26 determines which experts must

provide reports, and it clearly excludes Dr. Gupta from that category.




                                                  10
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 11 of 13 PageID #: 38599




                                    CONCLUSION

       For the foregoing reasons, the Court should deny Defendants’ Motion to Exclude the

Testimony of Dr. Rahul Gupta.


       Dated: October 30, 2020                        Respectfully submitted,


 THE CITY OF HUNTINGTON                      CABELL COUNTY COMMISSION
 /s/ Anne McGinness Kearse                   /s/ Paul T. Farrell, Jr.
 Anne McGinness Kearse                       Paul T. Farrell, Jr.
 WVSB No. 12547                              WVSB Bar No. 7443
 Joseph F. Rice                              FARRELL LAW
 MOTLEY RICE LLC                             422 Ninth Street, 3rd Floor (25701)
 28 Bridgeside Blvd.                         PO Box 1180
 Mount Pleasant, SC 29464                    Huntington, West Virginia 25714-1180
 Tel: 843-216-9000                           Mobile: 304-654-8281
 Fax: 843-216-9450                           paul@farrell.law
 akearse@motleyrice.com
 jrice@motleyrice.com                        /s/ Anthony J. Majestro
                                             Anthony J. Majestro
 Linda Singer                                WVSB No. 5165
 David I. Ackerman                           POWELL & MAJESTRO, PLLC
 MOTLEY RICE LLC                             405 Capitol Street, Suite P-1200
 401 9th Street NW, Suite 1001               Charleston, WV 25301
 Washington, DC 20004                        304-346-2889 / 304-346-2895 (f)
 Tel: 202-232-5504                           amajestro@powellmajestro.com
 Fax: 202-386-9622
 lsinger@motleyrice.com
 dackerman@motleyrice.com                    Michael A. Woelfel
                                             WVSB No. 4106
                                             WOELFEL AND WOELFEL, LLP
 Charles R. “Rusty” Webb                     801 Eighth Street
 WV No. 4782                                 Huntington, West Virginia 25701
 THE WEBB LAW CENTRE                         Tel. 304.522.6249
 716 Lee Street, East                        Fax. 304.522.9282
 Charleston, West Virginia 25301             mikewoelfel3@gmail.com
 Telephone: (304) 344-9322
 Facsimile: (304) 344-1157
 rusty@rustywebb.com




                                           11
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 12 of 13 PageID #: 38600




On Brief:
/s/ Christopher F. Moriarty
Christopher F. Moriarty
MOTLEY RICE LLC
28 Bridgeside Blvd.
Mount Pleasant, SC 29464
Tel: 843-216-9000
Fax: 843-216-9450
cmoriarty@motleyrice.com

Andrea Bierstein
SIMMONS HANLY CONROY
112 Madison Avenue, 7th Floor
New York, NY 10016
212-257-8482
abierstein@simmons.com

Paulina do Amaral
LIEFF, CABRASER, HEIMANN &
BERNSTEIN, LLC
250 Hudson Street, 8th Floor
New York, NY 10013
Tel: 212-355-9500
Fax: 212-355-9592
pdoamaral@LCHB.com




                                     12
Case 3:17-cv-01362 Document 1131 Filed 10/30/20 Page 13 of 13 PageID #: 38601




                                  CERTIFICATE OF SERVICE

       I certify that on October 30, 2020, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system. This filing will also be served on all parties by

email to: Track2OpioidDefendants@ReedSmith.com and mdl2804discovery@motleyrice.com.

                                                       /s/ Moniqúe Christenson
                                                       Monique Christenson (SC Bar No. 104063)
                                                       MOTLEY RICE LLC




                                                  13
